Citation Nr: 0314062	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2000.  This 
case was remanded by the Board in December 2000 for further 
development; it was returned to the Board in November 2002.

As explained in the December 2000 remand, although an 
unappealed November 1969 rating action denied service 
connection for acute bronchitis and a contusion with 
infiltrate of the right lower lobe of the lung, since the 
veteran had not been diagnosed with chronic obstructive 
pulmonary disease (COPD) or emphysema at the time of the 
November 1969 rating decision, the issue of entitlement to 
service connection for COPD with emphysema will be considered 
by the Board on a de novo basis in light of Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).


FINDING OF FACT

The veteran's COPD with emphysema did not originate in 
service.


CONCLUSION OF LAW

The veteran does not have COPD with emphysema that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1999 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in August 1999 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the RO in January 2001 advised 
the veteran of the evidence necessary to substantiate his 
claim, and informed him that VA would obtain medical records 
from any facility for which he completed a release to obtain 
the records.  The Board notes that the veteran, in January 
2003, was again specifically notified of the evidence 
necessary to substantiate his claim, and advised as to what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
January 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran or otherwise apparent from 
the record were obtained by the RO.  In addition, the record 
reflects that the veteran was afforded examinations 
addressing the etiology of his COPD with emphysema in 
February 2001 and February 2003.  The Board notes that the 
veteran's representative, at the March 2000 hearing before 
the undersigned and again in June 2003, requested that an 
opinion be obtained from an independent medical expert (IME) 
in connection with the instant claim pursuant to 38 U.S.C.A. 
§ 7109.  The Board may obtain an advisory medical opinion 
from an IME when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2002).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
Moreover, the medical evidence before the Board includes 
several medical opinions addressing the etiology of the 
veteran's COPD with emphysema and forms an adequate basis for 
an appellate decision.  Neither the veteran nor his 
representative has presented any specific argument which 
would lead the Board to believe that an IME opinion would add 
anything to the record as it is presently constituted.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA has no 
duty to conduct a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown,  4 Vet. App. 384, 392-94 
(1993).

Factual background

Service medical records show that the veteran, at his 
induction examination, reported a history of experiencing 
frequent colds.  The records show that he presented in July 
1967 with a complaint of recent chest trauma; chest X-ray 
studies revealed the presence of an infiltrate of the right 
lower lobe.  The veteran was treated conservatively, but 
developed bronchitis.  By August 1967, a chest fluoroscopy 
showed improvement of the pneumonic infiltrate and subsequent 
chest X-rays disclosed gradual clearing of the veteran's 
lung.  The veteran's diagnoses upon hospital discharge in 
January 1968 included contusion of the right lower lung, 
pneumonia with right lower lobe infiltrate, and acute 
bronchitis.  A March 1968 entry indicates that the veteran 
presented with coughing; his lungs were clear on examination 
and he was prescribed Robitussen.  At his examination for 
discharge the veteran reported a history of asthma and 
shortness of breath; clinical examination of his lungs was 
normal, and chest X-ray studies were negative for any 
identified abnormalities.

VA treatment records for June 1984 to June 2002 show that the 
veteran was hospitalized for alcohol detoxification in June 
1984, at which time his lungs were clear on examination.  
When hospitalized in September 1992, he reported historically 
that he had been diagnosed in service with emphysema and with 
collapsed lungs; he admitted to a history of smoking 
marijuana.  Other treatment reports note that the veteran 
reported smoking more than two packs of cigarettes per day 
until 1995.  A January 1997 treatment note indicates that the 
veteran reported experiencing dyspnea, and a June 1997 note 
indicates that the veteran reported experiencing dyspnea on 
exertion for several years; the veteran was diagnosed in June 
1997 with probable COPD and pulmonary function testing in 
July 1997 confirmed the presence of obstructive ventilatory 
defect.  Subsequent treatment records show continued 
treatment for COPD.

On file are records from the Social Security Administration 
which show that the veteran was considered disabled by that 
agency on account of cerebellar degeneration, alcoholism, 
paranoid schizophrenia, anti-social personality disorder, and 
left hip, knee and ankle pain.

On file is the report of an August 1997 VA examination of the 
veteran, at which time he reported experiencing shortness of 
breath since service; his current complaints additionally 
included wheezing and coughing.  He denied having asthma or 
asthma-like symptoms as a child.  He reported that he had a 
35-year smoking history, with no further tobacco use since 
1995; he indicated that he had been smoking in excess of two 
packs per day when he decided to stop smoking.  Pulmonary 
function testing revealed results consistent with moderate 
obstructive ventilatory defect, and the veteran was diagnosed 
with likely COPD.  Chest X-ray studies showed that the 
veteran's lungs were clear.

On VA psychiatric examination in August 1997, the veteran 
reported that he had experienced breathing problems in 
service, and that he currently suffered from emphysema and 
shortness of breath.

In several statements and at his March 2000 hearing before 
the undersigned, the veteran indicated that he had not 
experienced breathing problems prior to service, but that his 
shortness of breath originated in service after his right 
lower lobe injury and subsequent pneumonia.  He indicated 
that he also experienced chest tightness in service, and that 
he was placed on profile on account of his lung problems.  He 
testified that none of his treating physicians had linked his 
current COPD with emphysema to his period of service.  He 
also indicates that he has educated himself on lung disorders 
in connection with the instant claim, and that he believes 
that the damage to his lungs in service led to his current 
condition.

On file are statements, dated in January 2001, from H.L.B., 
D.S., and L.I., all acquaintances of the veteran.  The 
statements collectively indicate that the authors first met 
the veteran after service, but before 1991, that they noticed 
his problems with breathing, and that he had told them that 
his breathing problems originated during service.

In a January 2001 statement, D.M.W., the veteran's sister, 
indicates that the veteran did not exhibit any respiratory 
problems prior to service, that he developed pneumonia in 
service, and that he has experienced breathing problems since 
shortly after his discharge.

In a January 2001 statement, G.C.B. indicates that the 
veteran is uninsurable on account of his COPD.

On file is the report of a January 2001 examination of the 
veteran by a private physician associated with the Medical 
College of Georgia.  The veteran reported to the examiner a 
history of injuring his right lung and developing pneumonia 
in service, with the consequent need for mechanical 
ventilation until his lung symptoms resolved.  The veteran 
indicated that he continued to experience lung problems after 
service, although he had a significant past history of 
smoking (from ages 15 to 50).  The veteran indicated that he 
had experienced a gradual worsening of lung function and 
dyspnea on exertion since service, but he denied requiring 
any post-service hospitalization for lung problems.  Chest X-
ray studies showed the presence of hyperinflated lung fields 
with some mild interstitial fibrotic changes in both lower 
lobes as well as enlargement of the pulmonary arteries.  The 
studies also showed prominent right pleural thickening that 
the examiner concluded was probably consistent with the 
reported injury in service and accompanying pneumonia.  The 
veteran was diagnosed with COPD with severe obstruction (per 
pulmonary function testing).  

The veteran was afforded a VA fee basis examination in 
February 2001, at which time he reported that his COPD and 
emphysema began in service.  His current complaints included 
shortness of breath, chest pains, colds and a cough.  
Pulmonary function testing showed moderate obstruction, and 
chest X-ray studies showed prominent interstitial markings in 
the mid and lower lung fields with pleural-based thickening 
diffuse throughout the right hemithorax.  The examiner 
diagnosed the veteran with COPD with emphysema.  The examiner 
noted that a review of the claims file disclosed that the 
veteran was treated in service for right lower lobe 
infiltrate and pneumonia which responded to treatment.  The 
examiner also noted that the veteran was additionally treated 
for bronchitis which had resolved, and that the veteran was 
seen in March 1968 for coughing symptoms.  The examiner 
pointed out that the veteran was thereafter treated in 1997 
for severe obstructive defects.  The examiner concluded that 
in light of the evidence contained in the claims file, it was 
difficult to correlate the pneumonia experienced by the 
veteran in service with his current lung disease.  The 
examiner did note that the veteran reported a history of 
progressive shortness of breath, but the physician found that 
those complaints were not supported by any contemporary 
medical records.

On file are several pamphlets, fact sheets, articles and 
abstracts submitted by the veteran, and addressing the 
following diseases:  COPD, pneumonia, influenza, adult 
respiratory distress syndrome, sarcoidosis, pulmonary 
fibrosis and interstitial lung disease.  The submitted 
literature indicates that COPD includes emphysema and chronic 
bronchitis, and that 80 to 90 percent of COPD cases are 
caused by smoking, although other environmental and genetic 
factors contribute.  The literature also indicates that 
symptoms of COPD include shortness of breath and coughing.

The veteran was afforded a VA fee basis examination in 
February 2003, at which time he reported that he was placed 
on a ventilator in service for his respiratory problems.  He 
indicated that since service he had experienced symptoms 
including shortness of breath, coughing and sputum 
production, although he reported that he had smoked from the 
age of 15 to the age of 50.   He denied any pre-service 
history of lung problems.  The examiner noted that recent 
chest X-ray studies had demonstrated the presence of 
bilateral emphysema with flattening of the diaphragms and 
bullous changes, without any focal pulmonary opacities.  The 
studies also showed a pattern of chronic scarring within the 
right base as well as pleural thickening along the right 
lateral chest wall that was likely due to prior trauma.  

The examining physician indicated that from his review of the 
medical literature he was able to determine that the general 
consensus in the medical community was that there was no 
relationship between pneumonia in adulthood and the 
subsequent development of COPD.  He further stated that the 
contusion experienced by the veteran in service would be 
expected to produce scarring, and that damage to the lungs in 
service from assisted ventilation should produce fibrosis.  
He nevertheless indicated that for the scarring and fibrosis 
to cause the veteran's current lung problems, the veteran 
would be expected to exhibit a restrictive defect of the 
lungs, and not an obstructive defect of the type the veteran 
currently exhibited.  The examining physician noted that he 
had discussed the veteran's case with two pulmonary 
specialists, and that they both felt that it was less likely 
that the veteran's COPD or current lung condition was related 
in any way to the injury experienced by the veteran in 
service.  In a March 2003 addendum, the examiner indicated 
that a recent diagnostic study of the veteran's chest showed 
mild bilateral apical emphysema and chronic fibrosis.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Although the veteran was treated in service for a lengthy 
period of time for a contusion to his right lower lobe and 
for associated pneumonia and acute bronchitis, the pneumonia 
and bronchitis were considered largely resolved by January 
1968.  Moreover, while he was seen on one other occasion in 
March 1968 for coughing, his treating physicians did not 
attribute his symptoms to the prior lung problems.  In any 
event, COPD or emphysema was not diagnosed in service, and 
despite the veteran's report of a history of shortness of 
breath, his lungs were considered normal on clinical 
examination at the time of his discharge, and chest X-ray 
studies at that time were negative for any identified 
abnormalities.  The Board notes in passing that while the 
veteran's representative argued at the March 2000 hearing 
that the veteran underwent removal of a portion of his lung 
in service, his assertions are not supported by the service 
medical records, by any chest X-ray study on file, or by the 
veteran, who testified at the same hearing that he did not 
undergo any operations in service involving his lungs.

Following the veteran's discharge from service, there is no 
evidence of any complaints, finding or diagnosis of COPD or 
emphysema until 1997, at which time VA treatment records 
first document the veteran's complaints of shortness of 
breath and confirmed the presence of COPD.  Moreover, there 
is no medical evidence linking the veteran's current COPD 
with emphysema to his period of service, including to the 
lung problems for which he was treated therein.  The Board 
notes in this regard that while the private physician who 
examined the veteran in January 2001 noted that the pleural 
thickening in the veteran's lungs shown on chest X-ray 
studies was consistent with the veteran's documented service 
injury, the examiner notably did not link the diagnostic 
findings to the veteran's current lung condition, or 
otherwise conclude that the veteran's COPD with emphysema was 
etiologically related to his period of service or to the lung 
insult experienced therein.  Moreover, the February 2003 
examiner, while essentially confirming that the scarring and 
fibrosis present in the veteran's lungs was related to the 
lung insult and consequent pneumonia in service, nevertheless 
specifically concluded, after consulting with two pulmonary 
specialists, that the veteran's current condition was not 
related to those findings.  The examiner also concluded that 
the veteran's COPD with emphysema was not otherwise related 
to service. 

While the veteran has submitted several pamphlets, articles, 
fact sheets and abstracts discussing COPD, emphysema and 
various other respiratory disorders, none of the publications 
purport to suggest that there is a relationship between COPD 
with emphysema and adult-onset pneumonia or acute bronchitis, 
and the above literature in fact appears to implicate the 
veteran's long smoking history in the development of his 
current lung disorder.  In any event, to the extent that the 
veteran suggests that the above literature suffices to link 
his current lung disorder to his period of service, the Board 
points out that the publications are general in nature and do 
not purport to address the veteran's particular medical 
situation, and are otherwise too generic to constitute 
competent medical evidence in support of his claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

In short, while the veteran was treated for lung problems in 
service that resulted in residual lung scars and pleural 
thickening, there is no medical evidence of COPD or emphysema 
in service, or for more than 27 years after service, and the 
only medical opinions addressing whether the veteran's 
current COPD with emphysema are nevertheless related to his 
period of service or to the residual scarring and pleural 
thickening of the lungs are against the claim.  In essence, 
the only evidence in favor of the veteran's claim consists of 
the statements and testimony of the veteran himself.  
However, while the veteran contends that he has educated 
himself about COPD and emphysema, there is no indication that 
he has undergone any type of medical training, or that he is 
otherwise qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions that would support his claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, while the veteran has testified 
that he experienced symptoms including shortness of breath 
and coughing prior to 1997 which could have represented COPD 
with emphysema, as a layperson, he does not possess the 
competence either to diagnose himself with COPD or emphysema, 
or to otherwise relate his reported symptoms to COPD with 
emphysema.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Espiritu, supra.

In sum, there is no evidence of COPD or emphysema in service 
or for decades after service, and the only medical opinions 
addressing the etiology of the veteran's COPD with emphysema 
concluded that the current disease is not related to military 
service.  The Board consequently finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for COPD with emphysema.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  His 
claim is accordingly denied.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema is denied.





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

